Citation Nr: 0628860	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  98-19 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury, to include arthritis of the hands, legs and feet.

4.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-53,684 
(Sept. 12, 2003) (to be codified at 38 C.F.R. § 20.900(c)).


FINDINGS OF FACT

1.  The evidence of record does not show the veteran's 
current right ear hearing loss had its onset in service or 
within one year thereafter, and there is no objective 
evidence etiologically linking it to his service or any 
incident therein.

2.  The veteran's tinnitus is attributable to service 
secondary to the noise exposure sustained therein.

3.  The evidence of record does not show that the veteran has 
current residuals of cold injury or current evidence of 
arthritis of the hands, legs and feet.

4.  The veteran has at most level VIII hearing in his left 
ear and I in the right ear.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was neither incurred in nor 
aggravated by active military service; and an organic disease 
of nervous system cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a), 3.385 (2005).

2.  Resolving doubt in the veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Residuals of cold injury, to include arthritis of the 
hands, legs and feet, were neither incurred in nor aggravated 
by active military service; and arthritis of the hands, legs 
and feet cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, (2005).

4.  The criteria for a compensable disability rating for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to VA's duty to notify, the RO sent letters to 
the veteran in May 2002, April 2003, January 2004 and August 
2005 which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claims.  
The letters informed him what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claims.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection on 
direct and presumptive bases and what he needed to 
substantiate a claim for increased rating for his left ear 
hearing loss in the letters.  

In the present appeal, although the VA notification letters 
were not provided the veteran until after the initial rating 
decision regarding his claim for service connection for 
arthritis, they were provided prior to initial adjudication 
of the other issues on appeal, and the Board finds that, 
under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate the claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with several opportunities to 
submit evidence and argument in support of his claims.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claims is harmless error in this case.

Likewise, although the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or for effective dates for 
these disabilities on appeal.  Likewise, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for his increased rating 
decision.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
as the preponderance of the evidence is against the veteran's 
claims for service connection for right ear hearing loss and 
residuals of cold injury and for an increased disability 
rating for left ear hearing los, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  As the Board subsequently grants 
the veteran's claim for service connection for tinnitus, 
there is no prejudice to the veteran and the RO will provide 
subsequent notification of the disability rating and 
effective date to be assigned.

In view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to the claims.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA treatment records and VA examination 
reports and a transcript of the veteran's testimony at a 
personal hearing.  The veteran has not alleged that there are 
any other outstanding medical records.  Accordingly, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.



Analysis 

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensoineural hearing loss, and arthritis).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Right Ear Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises in service, 
including his work checking radio tones and being billeted 
next to an artillery unit.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

While the evidence reveals that he currently suffers from 
right ear hearing loss as defined by 38 C.F.R. § 3.385, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any noise exposure therein.  In fact, the February 
2004 VA audio examiner opines that the veteran's current 
right ear hearing loss is not likely the result of his 
inservice exposure to noise.  His rationale was based on 
medical history obtained by the veteran.  There are no 
reports of record which contradicts this opinion.  The Board 
finds that this is the only probative evidence of record 
concerning the etiology of his right ear hearing loss.  

Again, although the veteran believes his currently diagnosed 
right ear hearing loss is the result of his exposure to loud 
noise in service, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, supra; 
Espiritu v. Derwinski, supra.  Accordingly, the claim for 
service connection for right ear hearing loss must be denied.



Tinnitus

The veteran also contends that he currently has tinnitus as a 
result of his in-service exposure to loud noises.

Reviewing the evidence of record, the Board concedes that the 
veteran was exposed to explosives as an engineer supply 
technician, which establishes an acoustic injury during 
service.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The veteran's statements that he experiences ringing in his 
ears is competent and determined to be credible.

In light of the all the evidence of record, including the 
November 1997 VA treatment record indicating the veteran 
complained of tinnitus, and resolving doubt in favor of the 
veteran, the Board finds that the veteran has established 
that he has tinnitus which originated in service.  In this 
respect, the Board acknowledges the veteran's later 
complaints of hearing "music" in his right ear only.  In 
July 2002, he clearly states that it was different from the 
ringing in his ears.  An August 2002 neurology consultation 
report attributed his later right ear complaints to his right 
ear deafness, a disability for which service connection has 
not been established.  However, it appears that the August 
2002 neurology report and the subsequent March 2006 VA 
examination report did not address the underlying tinnitus, 
which medical treatment records clearly indicate preceded the 
veteran's later right ear complaints.  Thus, the evidence 
supports a grant of service connection for tinnitus.  

Residuals of Cold Injury, to include Arthritis of the Hands, 
Feet and Legs

The veteran contends that during service, he was exposed to 
severe cold weather while serving in France in January 1943.  
He believes that he has developed arthritis affecting his 
feet, legs and hands as a result of his alleged inservice 
cold exposure.  

There is no evidence of arthritis of the hands, legs, and 
feet within one year of the veteran's discharge from service.  
Therefore, presumptive service connection is not warranted 
under the provisions of 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the veteran's service medical records show no 
relevant complaints, findings, treatment or diagnoses of 
arthritis.  His December 1945 discharge examination report 
specifically indicates that he had no musculoskeletal 
defects.  Further, the medical evidence of record does not 
indicate that he has any current residuals of any inservice 
cold injury.  A September 2004 VA orthopedic examination 
report notes that the veteran's claims files were reviewed in 
conjunction with a physical examination.  The examiner was 
unable to find any evidence of an inservice cold injury or 
any current cold injury residuals.  The diagnosis included 
bilateral heel spurs, which the examiner opined were unlikely 
related to cold exposure.  The examiner further noted that 
there was no evidence of osteoarthritis in the veteran's 
hands and that he was in the process of being worked-up for 
carpal tunnel syndrome (CTS).  The examiner also opined that 
CTS was unlikely related to any cold exposure.  The remainder 
of the veteran's VA treatment records, dating from 1982 to 
2006, shows no evidence of arthritis in the hands, feet or 
legs or evidence of residuals of a cold injury which is 
related to service.  

While the veteran believes he currently has arthritis in his 
hands, feet and legs as a result of inservice exposure to 
cold he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, supra; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for residuals of cold injury, to include arthritis 
of the hands, legs and feet, must be denied.

Initial Disability Rating

A February 2004 VA audio examinations revealed pure tone 
thresholds of the left ear of 65, 70, 65, and 70 decibels at 
1000, 2000, 3000, and 4000, hertz respectively. The average 
puretone threshold of the right ear was 68 decibels.  Speech 
recognition scores were 54 percent on the the left.

The veteran underwent another VA audio examination in March 
2006.  At that time, pure tone thresholds of the left ear 
were 65, 70, 70, and 75 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively.  The average right pure tone threshold 
was 70 decibels.  Speech recognition score, Marcyland CNC 
Word List was 68 percent on the left. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.

Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, this rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through XI for profound 
deafness.  See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for left ear hearing loss.  In this 
regard, audiometric findings in February 2004 when applied to 
the above cited rating criteria translate to literal 
designations of level VIII hearing in the left ear.  As the 
veteran is not service-connected for the right ear, a Roman 
numeral designation of I will be assigned.  Such results 
support the assignment of a noncompensable rating under 38 
C.F.R. §§ 4.85, Table VI and VII.  

The Board observes that with respect to the veteran's left 
ear that he meets the criteria for an exceptional pattern of 
hearing impairment.  His pure tone thresholds at 1000, 2000, 
3000 and 4000 hertz are 55 decibels or more.  His average 
pure tone threshold is 68.  Thus, the Roman numeral 
designation for the left ear can be taken from Table VIa.  
The average pure tone threshold of 68 translates to a literal 
designation of level V for the left ear under Table VIa.  The 
veteran's right ear is assigned a level I.  These numeric 
designations also results in a noncompensable rating.

The March 2006 audiometric study results in a Roman numeral 
designation of VI.  The right ear is assigned a level I.  
This translates to a noncompensable rating under Table VII.

The findings on the March 2006 audio study also shows an an 
exceptional pattern of hearing loss as pure tone thresholds 
are 55 decibels or more at 1000, 2000, 3000, and 4000 hertz. 
The veteran's average threshold is 68 on the left .  Applying 
Table VIa, the veteran is assigned a literal designation of V 
for the left ear.  A level V for the left ear and level I for 
the right ear translates to a noncompensable rating under 
Table VII.  

The evidence of record fails to demonstrate that a 
compensable rating is warranted for the service-connected 
left ear hearing loss.  The Board notes that the claims file 
contains audio testing dated in December 2001 and Janaury 
2006.  These reports, however, are inadequate for rating 
purposes as there is no indication that speech recognition 
scores was obtained using the Maryland CNC Test. 

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current noncompensable disability rating.  However, as 
previously stated the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
clearly demonstrates that a noncompensable rating is 
warranted for left ear hearing loss.  At no time during the 
appeal process has it been demonstrated that a compensable 
rating is warranted.  Given the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, the benefit- of-the-doubt rule is 
inapplicable, and the claim for a higher rating for left 
hearing loss must be denied.  38 U.S.C.A. § 5107(b); 1 Vet. 
App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for residuals of cold injury, to include 
arthritis of the hands, legs and feet, is denied.

An increased, compensable disability rating for left ear 
hearing loss is denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


